DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6,8-15,17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, e.g. U.S. Patent Application Publication Number 2011/0186855 A1 to Ramdani, herein “Ramdani” teaches a passivated semiconductor device structure comprising:
a III-nitride high electron mobility transistor (HEMT) structure (FIG. 4 layers 114,116,118,  [0016]); and
a dielectric layer (120 and 122 together, ¶ [0017]-[0019]) formed over the HEMT structure to provide passivation and forming an interface (wherein the entire Si3N4 layer 120 is interpreted as the interface) with the HEMT structure, wherein:
the interface (entire Si3N4 layer 120) comprises a transition (i.e. transition between underlying AlGaN/GaN and SiO2 layer 122) having a thickness of at least two atomic layers (thickness of 10-100 nm ¶ [0018] inherently has a thickness of at least two atomic layer), and
the interface comprises interface states, wherein a density of the interface states is less than a reference density of interface states, wherein the reference density corresponds to a transition having a thickness of at most one atomic layer, since the interface density is at most equal to 1x1011 /cm2 (¶ [0018]), as discussed previously, although Ramdani does not teach in sufficient detail forming a rough interface with the HEMT structure, the rough interface comprises a rough transition having a thickness 
Prior art e.g. “Surface nitridation for improved dielectric/III-nitride interfaces in GaN MIS-HEMTs” Phys. Status Solidi A 212, No. 5, 1059–1065 (2015) to Kevin J. Chen, Shu Yang, Zhikai Tang, Sen Huang, Yunyou Lu, Qimeng Jiang, Shenghou Liu, Cheng Liu, and Baikui Li, herein “Chen”, teaches a passivated semiconductor device structure (Figure 2) comprising:
a III-nitride high electron mobility transistor (HEMT) structure (e.g. Figure 2 layers Si Substrate, GaN, 2DEG, Barrier); and
a dielectric layer (ALD-Al2O3) formed over the HEMT structure to provide passivation and forming an interface (nitridation interfacial-layer (NIL), Figure 3) with the HEMT structure, wherein:
the interface comprises a transition having a thickness of at least two atomic layers (Figure 1 shows N and Al interface, Figure 3 shows a 0.7 nm which is at least two atomic layers, 0.7 nm inherently includes multiple atomic layers as seen in Figure 3 or Applicant’s specification ¶ [0018],[0021]), as discussed previously, with a low interface trap density of ∼1 × 1012–6 × 1012 cm−2eV−1 (Abstract) which is higher than the claimed range of at most equal to 1x1011cm-2.
Prior art, e.g. U.S. Patent Application Publication Number 2016/0079386 A1 to Aoki et al. teaches a similar process to Chen (cleaning then in-situ N2 plasma to form an interface layer ¶ [0106]) wherein an interface having a thickness of at least two atomic layers (e.g. first example of FIG. 5, FIG. 8 shows an interface with a thickness of varying O, Al, N, Ga, As concentrations which inherently must be at least two atomic layers, or alternately teaches increasing the interface thickness in FIG. 18, FIG. 19, ¶ [0118]-[0129]) comprises reduced interface states (¶ [0081],[0097],[0017]) and that the presence of the interface layer reduces the number of interface states versus a comparative example without the interface layer (FIG. 16, ¶ [0116]), as discussed previously.
11cm-2, together with the other limitations of claim 1 as claimed or similar claims 14 and 17.  Claims 2-6,8-13,15,18-22 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1, 14, and 17 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Eric A. Ward/Primary Examiner, Art Unit 2891